Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         August 7, 2018


      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                            No. 50161-9-II

                        Respondent,

         v.

    MELFORD JOHN WARREN, JR.,                                 UNPUBLISHED OPINION

                        Appellant.


        SUTTON, J. — Melford Warren, Jr. appeals his convictions for two counts of sexual

exploitation of a minor. Warren argues that insufficient evidence was presented at trial to convict

him of the two charges. We disagree because sufficient evidence was presented at trial to convince

a rational trier of fact that Warren committed the crimes beyond a reasonable doubt.

                                             FACTS

        Warren is the father of twelve children, including GPJ and her brother, GMW.1 GPJ was

born on July 5, 2004. In August 2014, one of the children suffered an injury to her arm and was

taken to the hospital. The examining physician found a complete fracture of her bone resulting

from a considerable force and determined that the injury did not match the explanation given to

him by the mother. The physician reported his suspicions to law enforcement.




1
  We use initials to protect the witness’s identity. General Order 2011-1 of Division II, available
at: http://www.courts.wa.gov/appellate_trial_courts/.
No. 50161-9-II


       In September 2014, a Department of Natural Resources officer responded to a telephone

call regarding unsupervised children at a campground. Several hours after the children were taken

into protective custody, Warren arrived at the campsite and was arrested on an outstanding warrant.

After being taken into protective custody, the children began disclosing abuse by Warren.

       On December 19, 2016, the State, by amended information, charged Warren with twenty-

two crimes related to his domestic abuse of his children. Two of the crimes charged were for two

counts of sexual exploitation of a minor, counts IV and VI, involving GPJ and GMW. Counts IV

and VI both alleged that

              [o]n or about or between September 1, 2013 and September 15, 2014, in the
       County of Kitsap, State of Washington, [Warren] compelled a minor, to wit: [GPJ],
       and/or being [sic] a parent, legal guardian, or person having custody or control of a
       minor, permits the minor to engage in sexually explicit conduct knowing that the
       conduct would be photographed or be a part of a live performance . . . .

Clerk’s Papers (CP) at 823, 825.

       At trial, Warren’s children testified about his physical and sexual abuse of them. The

sexual abuse included at least two occasions when Warren directed GPJ’s brother, GMW, to have

sex with her.

       On the first occasion, GMW testified that Warren wanted to see if he or his sister, GPJ,

“knew anything” about sex. 14 Verbatim Report of Proceedings (VRP) at 2268. GMW stated that

Warren told him to have sex with GPJ, instructed him on how to have sex with her, and stood in

the room watching as the two siblings attempted to have sex. Warren was telling “[GMW] what

to do and how to do it.” 14 VRP at 2269. GMW stated that he attempted to follow Warren’s

instructions. GPJ also testified that Warren made her take off her pants and directed GMW to have

sex with her, but that GMW could not get his penis in her vagina, although he did touch her vagina.



                                                2
No. 50161-9-II


       On the second occasion, GMW testified that Warren was mad at GPJ and told GMW “to

rape his sister.” 14 VRP at 2271. Warren again watched and instructed GMW how to put his

penis into GPJ and how to “hump her.” 14 VRP at 2271. After telling GMW to stop, Warren

complained that GMW did not do it right and punched him. GPJ also testified that the second time

was similar to the first time, Warren was in the room directing GMW to have sex with her. She

testified that GMW’s genitals touched her vagina but that “it did not go inside her.” 13 VRP at

2039-40.

       At the conclusion of the trial testimony, the trial court instructed the jury that “[a] person

is guilty of sexual exploitation of a minor if the person being a parent permits the minor to engage

in sexually explicit conduct, knowing that the conduct will be photographed or will be part of a

live performance.” CP at 864. The trial court also gave an instruction defining “live performance”

as “any play, show, skit, dance, or other exhibition performed or presented to or before an audience

of one or more.” CP at 869.

       The jury found Warren guilty of fifteen of the twenty-two charged crimes involving

domestic abuse of his children. Warren was sentenced to a total of 1710 months. Warren appeals

his convictions for two counts of the sexual exploitation of a minor, counts IV and VI, involving

GPJ and GMW.

                                           ANALYSIS

                                I. SUFFICIENCY OF THE EVIDENCE

       Warren argues that the convictions for the two counts of the sexual exploitation of a minor,

counts IV and VI, should be reversed. He argues that the evidence at trial was insufficient to

convict him because (1) a person needs to have committed an act under subsections (a) or (b) of



                                                 3
No. 50161-9-II


the sexual exploitation statute, RCW 9.68A.040(1)(c), in order to violate the statute—his actions

did not, and (2) his conduct did not meet the statutory definition of a “live performance.” We

disagree.

A. LEGAL PRINCIPLES

        Evidence is sufficient to support a conviction if, when viewed in the light most favorable

to the State, it permits any reasonable trier of fact to find the essential elements of the crime beyond

a reasonable doubt. State v. Condon, 182 Wash. 2d 307, 314, 343 P.3d 357 (2015). A claim of

insufficiency admits the truth of the State’s evidence and all reasonable inferences that a juror can

draw from that evidence. Condon, 182 Wash. 2d at 314. “All reasonable inferences from the

evidence must be drawn in favor of the State and interpreted most strongly against the defendant.”

State v. Hosier, 157 Wash. 2d 1, 8, 133 P.3d 936 (2006). Circumstantial and direct evidence are

equally reliable. State v. Ozuna, 184 Wash. 2d 238, 248, 359 P.3d 739 (2015). This court defers “to

the trier of fact on issues of conflicting testimony, credibility of witnesses, and the persuasiveness

of the evidence.” State v. Thomas, 150 Wash. 2d 821, 874-75, 83 P.3d 970 (2004).

B. SEXUAL EXPLOITATION OF A MINOR

        Warren argues that in order to sustain a conviction under RCW 9.68A.040(1)(c), a person

needs to have committed an act under subsection (a) or (b) of that statute and the evidence at trial

was insufficient to sustain his convictions on counts IV and VI.

        Here, the State charged Warren with violations of RCW 9.68A.040(1)(c) and instructed the

jury on the offense. RCW 9.68A.040(1) provides:

                (1) A person is guilty of sexual exploitation of a minor if the person:




                                                   4
No. 50161-9-II


              (a) Compels a minor by threat or force to engage in sexually explicit
       conduct, knowing that such conduct will be photographed or part of a live
       performance;
               (b) Aids, invites, employs, authorizes, or causes a minor to engage in
       sexually explicit conduct, knowing that such conduct will be photographed or part
       of a live performance; or
              (c) Being a parent, legal guardian, or person having custody or control of a
       minor, permits the minor to engage in sexually explicit conduct, knowing that the
       conduct will be photographed or part of a live performance.

       In State v. Chester, the jury convicted the defendant of sexual exploitation of a minor for

hiding a video camera under his 14 year-old stepdaughter’s bed, and then filming her while she

was undressing. 82 Wash. App. 422, 424, 918 P.2d 514 (1996), aff’d, 133 Wash. 2d 15, 940 P.2d 1374

(1997). The State charged the defendant under RCW 9.68A.041(1)(b) and (c). Chester, 82 Wn.

App. at 425.

       A panel of this court reversed the conviction because there was no evidence that the

defendant “took an affirmative act to cause his daughter’s conduct under either” RCW

9.68A.040(1)(b) or (1)(c). Chester, 82 Wash. App. at 428. The court held that

       [t]o be a criminal act, there must be evidence that someone other than the minor
       induced the minor’s behavior. [We] hold that RCW 9.68A.040 requires a
       perpetrator to take some affirmative act that induces the minor to engage in sexually
       explicit conduct. A parent could be held criminally liable under subsection (c) only
       when the parent gives a third party express permission to sexually exploit the
       parent’s child.

Chester, 82 Wash. App. at 428.

       That panel also held that

       [t]he Legislature did not intend that a parent could violate subsection (c) without
       evidence that someone violated either subsection (a) or (b). When the parent is the
       only actor who has induced the conduct of the minor, that parent can be convicted
       only under RCW 9.68A.040[(1)](a) or (b).

Chester, 82 Wash. App. at 429.


                                                5
No. 50161-9-II


       The Chester court found that because there was no causal link between the defendant’s

actions and his stepdaughter’s actions, there was no evidence that Chester had induced his

stepdaughter’s behavior in any way or given permission to someone else to do so. Chester, 82
Wash. App. at 430. On review, our Supreme Court affirmed the reversal of the conviction and further

explained the purpose of the sexual exploitation of a minor statute:

       While “permit” may suggest passive conduct, it appears that the aim of subsection
       (c) of the sexual exploitation statute is to prohibit a parent from allowing a child to
       be exploited under subsection (a) or (b) of the statute. The language of the statute
       does not support a contrary interpretation. If a parent, or stepparent, were actively
       involved in causing the exhibition or other sexually explicit conduct, then the parent
       would be subject to the terms of subsection (a) or (b). We interpret RCW
       9.68A.040(1)(c) to prohibit the parent’s knowing failure or refusal to protect his or
       her child from sexual exploitation by another.

State v. Chester, 133 Wash. 2d 15, 23-24, 940 P.2d 1374 (1997).

       Chester is distinguishable from this case. Unlike the defendant in Chester, Warren took

an active role in directing, ordering, instructing GMW to engage in sexually explicit conduct with

his sister, and had knowledge. Warren directed GMW and GPJ to engage in sexually explicit

conduct and ordered GMW to have sex with GPJ while he watched. During the first occasion,

GMW testified that Warren wanted to see if the children “knew anything” about sex. 14 VRP at

2268. GMW stated that Warren told him to have sex with GPJ, instructed him on how to have

sex, and stood in the room watching as the two siblings attempted to have sex. Warren was telling

“[GMW] what to do and how to do it.” 14 VRP at 2269. GMW stated that he attempted to follow

Warren’s instructions. GPJ also testified that Warren made her take off her pants and directed

GMW to have sex with her, but that GMW could not get his penis in her vagina, although he did

touch her vagina.




                                                 6
No. 50161-9-II


       During the second occasion, GMW stated that Warren was mad at GPJ and told GMW “to

rape his sister.” 14 VRP at 2271. Warren again watched and instructed GMW to put his penis

into GPJ and how to “hump her.” 14 VRP at 2271. After telling GMW to stop, Warren complained

that GMW did not do it right and punched him. GPJ also testified that the second time was very

similar to the first time, Warren was in the room and was directing GMW to have sex with her.

She again testified that GMW’s genitals touched her vagina but that “it did not go inside her.” 13

VRP at 2039-40.

       Warren’s actions caused GPJ to be a victim of a sexually explicit action by GMW. Thus,

Warren took active steps that induced his two minor children to engage in sexually explicit

conduct. Viewing the evidence and all reasonable inferences in the light most favorable to the

State, a rational trier of fact could find that Warren’s actions gave GMW permission to violate

RCW 9.68.040(1)(b) by causing GMW to engage in sexually explicit conduct with GPJ. Because

Warren ordered GMW to violate subsection (b), a rational trier of fact could find that Warren is

liable under subsection (c). Thus, sufficient evidence was presented at trial to support the

convictions for two counts of the sexual exploitation of a minor, counts IV and V, and thus, we

hold that his argument challenging the sufficiency of the evidence fails.

C. LIVE PERFORMANCE

       Warren next argues that his actions to direct, order, and instruct GMW to have sex with

GPJ while he watched does not meet the statutory definition of a “live performance.” We disagree.

       RCW 9.68A.011(6) defines a “live performance” as “any play, show, skit, dance, or other

exhibition performed or presented to or before an audience of one or more, with or without

consideration.” In State v. Wissing, Division One held that the defendant’s request that a minor



                                                 7
No. 50161-9-II


show his pubic hair did not fit the definition of “live performance.”2 66 Wash. App. 745, 753, 833
P.2d 424 (1992). Division One also held that the phrase “other exhibitions”

       connotes a type of performance similar in nature to those terms immediately
       preceding it in the statute, e.g., play, show, skit, or dance. Indeed, if the term
       “exhibition” was intended to impart a meaning different from or independent of
       “play, show, skit, or dance”, then use of the word “other” immediately preceding
       “exhibition” would be superfluous. Moreover, if we were to interpret “exhibition”
       as including the type of private request here, there would be no ascertainable
       standard for determining what kinds of conduct constitute an exhibition.

Wissing, 66 Wash. App. at 753.

       Unlike the defendant in Wissing, here, Warren directed, ordered, and instructed GMW how

to have sex with GPJ. Warren instructed the children on what exactly they should do, and ordered

GMW to have sex with GPJ. He then watched them on both occasions. Warren’s actions are akin

to a “play, show, or skit” or a “live performance” in which he is acting as both the audience and

the director of the act. Thus, when viewed in the light most favorable to the State, sufficient

evidence was presented for a rational trier of fact to find that the element of a live performance as

defined under RCW 9.68.011(6) was met beyond a reasonable doubt. Thus, because sufficient

evidence was presented to support the element of a live performance, Warren’s argument fails.

Therefore, sufficient evidence was presented to support the convictions on both counts of the

sexual exploitation of a minor. 3



2
 The Wissing court cites the former RCW 9.68A.140(3) which defined “live performance.”
Wissing, 66 Wash. App. at 752. The legislature has since recodified the definition into
RCW 9.68A.011(6). However, the definition remains the same.
3
 Warren also cites State v. Wheeler, 193 Wash. App. 1013, 2016 WL 1306132, review denied 186
Wash. 2d 1005 (2016). That case did not address the issue of what constitutes a live performance
because the parties both agreed that it was not at issue. Wheeler, 193 Wash. App. at 4. Thus, Wheeler
does not apply here.


                                                 8
No. 50161-9-II


        We affirm the convictions.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    SUTTON, J.
 We concur:



 JOHANSON, P.J.




 BJORGEN, J.




                                                9